Exhibit 25 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE x CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b) (2) WELLS FARGO BANK, NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) A National Banking Association 94-1347393 (Jurisdiction of incorporation or (I.R.S. Employer Organization if not a U.S. national Identification No.) bank) 101 North Phillips Avenue Sioux Falls, South Dakota (Address of principal executive offices) (Zip code) Wells Fargo & Company Law Department, Trust Section MAC N9305-175 Sixth Street and Marquette Avenue, 17th Floor Minneapolis, Minnesota 55479 (612) 667-4608 (Name, address and telephone number of agent for service) Ply Gem Holdings, Inc. Ply Gem Industries, Inc. (Exact name of obligor as specified in its charter) Delaware 20-0645710 Delaware 11-1727150 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5020 Weston Parkway, Suite 400 Cary, North Carolina 27513 (Address of principal executive offices) 9.375% Senior Notes Due 2017 (Title of the indenture securities) TABLE OF ADDITIONAL REGISTRANTS Name State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification Number Alenco Building Products Management, L.L.C. Delaware 76-0674044 Alenco Extrusion GA, L.L.C. Delaware 74-2994904 Alenco Extrusion Management, L.L.C. Delaware 76-0674041 Alenco Holding Corporation Delaware 75-2908312 Alenco Interests, L.L.C. Delaware 58-2609498 Alenco Trans, Inc. Delaware 75-2908315 Alenco Window GA, L.L.C. Delaware 74-2994900 Aluminum Scrap Recycle, L.L.C. Delaware 76-0674046 AWC Arizona, Inc. Delaware 30-3399914 AWC Holding Company Delaware 20-1096406 Foundation Labs by Ply Gem, LLC Delaware 36-4738285 Glazing Industries Management, L.L.C. Delaware 76-0674043 Great Lakes Window, Inc. Ohio 34-1548026 Kroy Building Products, Inc. Delaware 04-3248415 Mastic Home Exteriors, Inc. Ohio 31-0459490 MW Manufacturers Inc. Delaware 63-0400153 MWM Holding, Inc. Delaware 22-3889412 Napco, Inc. Delaware 13-3637496 New Alenco Extrusion, Ltd. Texas 76-0674016 New Alenco Window, Ltd. Texas 76-0674017 New Glazing Industries, Ltd. Texas 76-0674018 Ply Gem Pacific Windows Corporation Delaware 20-5169626 Variform, Inc. Missouri 43-0799731 The address of each of the additional registrants is c/o Ply Gem Holdings, Inc., 5020 Weston Parkway, Suite 400, Cary, North Carolina 27513. Item 1.General Information.Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Treasury Department Washington, D.C. Federal Deposit Insurance Corporation Washington, D.C. Federal Reserve Bank of San Francisco San Francisco, California 94120 (b) Whether it is authorized to exercise corporate trust powers. The trustee is authorized to exercise corporate trust powers. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None with respect to the trustee. No responses are included for Items 3-14 of this Form T-1 because the obligor is not in default as provided under Item 13. Item 15.Foreign Trustee.Not applicable. Item16.List of Exhibits. List below all exhibits filed as a part of this Statement of Eligibility. Exhibit 1. A copy of the Articles of Association of the trustee now in effect.* Exhibit 2. A copy of the Comptroller of the Currency Certificate of Corporate Existence and Fiduciary Powers for Wells Fargo Bank, National Association, dated February 4, 2004.** Exhibit 3. See Exhibit 2 Exhibit 4. Copy of By-laws of the trustee as now in effect.*** Exhibit 5. Not applicable. Exhibit 6. The consent of the trustee required by Section 321(b) of the Act. Exhibit 7. A copy of the latest report of condition of the trustee published pursuant to law or the requirements of its supervising or examining authority. Exhibit 8. Not applicable. Exhibit 9. Not applicable. *Incorporated by reference to the exhibit of the same number to the trustee’s Form T-1 filed as exhibit 25 to the Form S-4 dated December 30, 2005 of file number 333-130784-06. **Incorporated by reference to the exhibit of the same number to the trustee’s Form T-1 filed as exhibit 25 to the Form T-3 dated March 3, 2004 of file number 022-28721. *** Incorporated by reference to the exhibit of the same number to the trustee’s Form T-1 filed as exhibit 25 to the Form S-4 dated May 26, 2005 of file number 333-125274. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, Wells Fargo Bank, National Association, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Minneapolis and State of Minnesota on the 28th day of November, 2012. WELLS FARGO BANK, NATIONAL ASSOCIATION /s/ Richard Prokosch Richard Prokosch Vice President EXHIBIT 6 November 28, 2012 Securities and Exchange Commission Washington, D.C.20549 Gentlemen: In accordance with Section 321(b) of the Trust Indenture Act of 1939, as amended, the undersigned hereby consents that reports of examination of the undersigned made by Federal, State, Territorial, or District authorities authorized to make such examination may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION /s/ Richard Prokosch Richard Prokosch Vice President Consolidated Report of Condition of Wells Fargo Bank National Association of 101 North Phillips Avenue, Sioux Falls, SD 57104 And Foreign and Domestic Subsidiaries, at the close of business September 30, 2012, filed in accordance with 12 U.S.C. §161 for National Banks. Dollar Amounts In Millions ASSETS Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin $ Interest-bearing balances Securities: Held-to-maturity securities 0 Available-for-sale securities Federal funds sold and securities purchased under agreements to resell: Federal funds sold in domestic offices 30 Securities purchased under agreements to resell Loans and lease financing receivables: Loans and leases held for sale Loans and leases, net of unearned income LESS:Allowance for loan and lease losses Loans and leases, net of unearned income and allowance Trading Assets Premises and fixed assets (including capitalized leases) Other real estate owned Investments in unconsolidated subsidiaries and associated companies Direct and indirect investments in real estate ventures 86 Intangible assets Goodwill Other intangible assets Other assets Total assets $ LIABILITIES Deposits: In domestic offices Noninterest-bearing Interest-bearing In foreign offices, Edge and Agreement subsidiaries, and IBF’s Noninterest-bearing Interest-bearing Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased in domestic offices Securities sold under agreements to repurchase Dollar Amounts In Millions Trading liabilities Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) Subordinated notes and debentures Other liabilities Total liabilities $ EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock Surplus (exclude all surplus related to preferred stock) Retained earnings Accumulated other comprehensive income Other equity capital components 0 Total bank equity capital Noncontrolling (minority) interests in consolidated subsidiaries Total equity capital Total liabilities, and equity capital $ I, Timothy J. Sloan, EVP & CFO of the above-named bank do hereby declare that this Report of Condition has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true to the best of my knowledge and belief. Timothy J. Sloan EVP & CFO We, the undersigned directors, attest to the correctness of this Report of Condition and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. John StumpfDirectors David Hoyt Carrie Tolstedt
